Citation Nr: 0316167	
Decision Date: 07/16/03    Archive Date: 07/22/03	

DOCKET NO.  00-22 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as a result of exposure to ionizing 
radiation. 

2.  Entitlement to service connection for a blood disorder, 
to include as a result of exposure to ionizing radiation. 

3.  Entitlement to service connection for a renal disorder, 
to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1946.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Department of Veterans Affairs (VA) 
Manchester, New Hampshire, Regional Office (RO), which denied 
the veteran entitlement to service connection for 
respiratory, blood, and renal disorders as the result of 
exposure to ionizing radiation.  This case was previously 
before the Board and, in August 2001, it was remanded to the 
RO for further development.  The case has since been returned 
to the Board.  


FINDING OF FACT

The evidence does not demonstrate that the veteran was 
exposed to ionizing radiation in service as a result of his 
participation in Operations CROSSROADS or that the 
disabilities for which the veteran currently seeks service 
connection, first shown many years after service, are in any 
ways attributable to service, to include as due to exposure 
to ionizing radiation.




CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by military service nor may such a condition be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2002).

2.  A blood disorder was not incurred in or aggravated by 
military service nor may such a condition be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).

3.  A renal disorder was not incurred in or aggravated by 
military service nor may such a condition be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appeal rating decision and 
a statement of the case in March 2000 and supplemental 
statements of the case in April 2001, June 2001, and October 
2002.  These documents, collectively, provide notice of the 
law and governing regulations and the evidence needed to 
support the veteran's claims for the benefits sought and the 
reasons for the determinations made regarding these claims.  
Additionally, by way of the Board's August 2001 remand as 
well as a June 2002 letter from the RO, the veteran was 
informed of the provisions of the VCAA, the evidence needed 
to substantiate his claims, and of the evidence the VA would 
attempt to obtain as well as evidence and information 
required from him.  The record discloses that VA has met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  Most notably, copies of the 
veteran's service medical records and post service VA 
outpatient treatment records have been obtained and 
associated with his claims file.  Furthermore, an assessment 
of the extent of the veteran's exposure to ionizing radiation 
resulting from his presence at Operations CROSSROADS has been 
obtained from the Defense Threat Reduction Agency (DTRA), and 
associated with his claims file.  There is no identified 
evidence that has not been accounted for exclusive of a 
report of VA examination the veteran alleges were afforded to 
him by VA in February 1982.  An exhaustive search for this 
record by the RO has been unsuccessful and further 
development is not indicated to be fruitful.  Therefore, 
under the circumstances, VA has satisfied both it's duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

In the case at hand, several relevant facts are not in 
dispute.  The veteran served in the United States Navy from 
April 1943 to November 1946.  Such service included 
participation while assigned to the USS Albemarle (AV5) in 
Operations CROSSROADS, a United States atmospheric nuclear 
test series conducted at Bikini Atoll during 1946.

The veteran contends that as a result of his service, 
specifically his presence at Operations CROSSROADS and 
exposure to ionizing radiation related to this nuclear test 
series, he has developed a respiratory disorder, a blood 
disorder, and a renal disorder warranting the grant of 
service connection.  

The veteran's service medical records are negative for 
complaints or findings of any respiratory or renal disorder 
manifested in service.  The veteran's October 1946 report of 
medical examination for service separation does note as 
clinical history that the veteran had septicemia (blood 
poisoning) in 1946.  However, service medical records of any 
contemporaneous evaluation and treatment of blood poisoning 
are not of record.

In a letter dated in July 1978, the veteran's private 
physician P. L. Forssell, M.D., noted that the veteran had 
referred himself to the pulmonary clinic because of sputum 
production and cough for 20-plus years.  It was noted that 
the veteran had a significant smoking history, smoking two 
packs a day for 15 to 18 years prior to quitting 15 years 
ago.  It was further noted that the veteran's past history 
was otherwise unremarkable "with the exception of atom bomb 
exposure at Bikini Atoll in 1946."  Dr. Forssell reported 
that following examination of the veteran he found that the 
veteran suffered from chronic bronchitis, with slight 
bronchospastic component.

An "Operations CROSSROADS Fact Sheet" reports that the 
primary purpose of the operation was to determine the effects 
of an atomic bomb on Naval vessels.  It reports that the 
Operations CROSSROADS event involved test Able and test 
Baker.  Test Able on July 1, 1946, involved a bomb being 
delivered by a specially prepared B29 aircraft and is known 
"to have caused only minor radiologic contamination to the 
lagoon and virtually no contamination to the nontarget ships 
because the fireball did not contact the surface of the 
water."  Test Baker on July 25, 1946, involved detonation 90 
feet beneath the surface of the lagoon and involved a number 
of "target ships" being contaminated as well as water in the 
immediate test area.


In a letter to the veteran dated in September 1984, a 
representative of the United States Navy, Office of the Chief 
of Naval Operations, Navy Nuclear Test Personnel Review 
provided the veteran a history of the USS Albemarle during 
Operations CROSSROADS.  It was noted that the Albemarle 
departed Bikini Lagoon on July 25, 1946, and that the ship 
was in the lagoon for only four hours after test Baker before 
departing for Pearl Harbor.  It was further reported by the 
Navy that the ship had virtually no potential for being 
contaminated from the lagoon water after test Baker and that 
consequently a dose of zero rem gamma has been scientifically 
calculated for that unit to cover the entire CROSSROADS 
event.  

In May 2000, the veteran underwent bone marrow testing to 
rule out multiple myeloma.  Pathological results in June 2000 
were reported to be positive for plasma cell dyscrasia, noted 
as likely representing a bi-clonal MGUS (monoclonal 
gammopathy of undetermined significance) type disorder.  The 
veteran's treating physician noted that testing seemed to be 
comparable with MGUS and that the veteran needed to be 
observed over time to determine if he is progressing to frank 
myeloma.

A VA chest X-ray in June 2000 was interpreted to reveal 
features of pulmonary emphysema.

P. T. Chung, M.D., in a renal consultation dated in July 1999 
noted that the veteran had been referred to him for further 
evaluation and consultation regarding renal insufficiency.  
The veteran related to Dr. Chung that he had a possible 
history of radiation exposure in 1946 when he was in the Navy 
participating in a nuclear test in the Pacific, without 
specific radiation precaution.  It was also noted that the 
veteran was informed that he did not have radiation exposure.  
Following a physical examination, chronic renal insufficiency 
was diagnosed.  Dr. Chung noted that the veteran was 
concerned about his radiation exposure history.  Dr. Chung 
stated that while the exact dosage of exposure was unknown, 
he found it very unlikely that the veteran's present renal 
disease was related to radiation exposure.  He added that the 
veteran's clinical development was certainly inconsistent 
with radiation nephritis.

VA outpatient treatment records dated between August and 
September 1999 include a September 1999 record of the 
veteran's medical disorders in connection with his assignment 
by VA of a primary care physician.  These disorders were 
noted to include renal insufficiency of questionable etiology 
and normocytic anemia.

In a letter dated in October 2000, a VA physician stated that 
the veteran was being followed in the hematology oncology 
clinic for a hematologic problem.  It was noted that the 
veteran had a history of radiation exposure in the military 
from nuclear weapons testing in 1946.  The VA physician 
stated that he believed that the veteran's plasma cell 
dyscrasia was related to that exposure.  The VA physician 
noted that the veteran had a condition called MGUS, which 
might evolve over time into multiple myeloma.  The VA 
physician further noted that myeloma and other plasmic cell 
disorders have a known association with nuclear radiation 
exposure.  The VA physician opined that a service-connected 
status for the veteran seemed to be justified.

At a personal hearing in November 2000 before the RO, the 
veteran described his participation in Operations CROSSROADS 
and stated that following the explosions involved in this 
testing, he swam in the waters in that area around 7 to 10 
days.  The veteran testified that he had been diagnosed as 
suffering from MGUS and that this disorder was hard to 
distinguish from multiple myeloma.  The veteran also 
testified that during Operations CROSSROADS he served on the 
USS Albemarle as a storekeeper and that during the second 
test he was on the deck of his ship.  He said that during 
this testing he was not issued a film badge or provided any 
special clothing or equipment.  The veteran also testified 
that a TV film taken by a Boston television station indicated 
that Geiger counter testing on the Island of Bikini at some 
point in time had shown that even the sand and the tree 
trunks were contaminated by radiation as the result of 
testing during Operations CROSSROADS.

In a letter dated in March 2001, the DTRA informed VA that 
historical records confirm the veteran's participation in 
Operations CROSSROADS.  This letter also reported that a 
careful search of dosimetry data reveals no record of 
radiation exposure for the veteran.  It further stated that a 
scientific dose reconstruction however indicated that the 
veteran would have received a probable dose of 0.0 rem gamma 
(upper bound of 0.0 rem gamma).  It was also noted that a 
scientific dose reconstruction indicated that, due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation and 
no potential for internal exposure based on his unit 
activities.

In a letter dated in November 2001, a VA physician noted that 
the veteran had requested that he provide an update on his 
current condition.  This physician stated that the veteran 
appeared to have a progression of his hematologic disorder, 
previously characterized as MGUS.  He added that he believed 
that the veteran no longer strictly fit the definition for 
that disorder and most likely had a form of multiple myeloma.

In response to the Board's August 2000 remand for records 
pertaining to the decontamination of the USS Albemarle at the 
Los Angeles Naval Shipyard in late 1946, the DTRA provided 
the "Radiological Clearance Report" for this vessel.  This 
report noted that the USS Albemarle had been monitored and 
that all suspected saltwater systems, evaporator scales, and 
condensers interiors were free of contamination and/or trace 
of contamination.  It also noted that an unconditional 
radiological clearance had been recommended for the USS 
Albemarle.  A related message to Naval authorities from the 
responsible Naval officer informed that the "Albemarle was 
not exposed" and essentially could return to full operational 
deployment.

In August 2002, a VA physician reviewed the veteran's claims 
file and noted that the veteran was found to have anemia in 
1999 and that he underwent a bone marrow aspirate and biopsy 
in June 2000, which revealed plasma cell dyscrasia with 
monoclonal gammopathy.  The VA physician observed that this 
disorder was a precursor condition to multiple myeloma.  The 
VA physician added that while there was no certainty that 
this disorder would evolve into multiple myeloma, there was a 
markedly increased chance of multiple myeloma given that this 
condition was present.  The VA physician concluded that there 
was no definite diagnosis of multiple myeloma.

A VA outpatient treatment record in February 2003, noted that 
the veteran had a history of medical conditions to include 
anemia and monoclonal gammopathy.  Following diagnostic 
testing, the physician noted that the veteran needed to be 
further evaluated to rule out multiple myeloma and lymphoma.  
A follow-up pathological report in March 2003, reported that 
diagnostic studies had resulted in a diagnostic impression of 
hypocellular marrow, trilinea hematopoiesis, minimally 
increased plasma cells in keeping with MGUS, with no lymphoma 
or plasma cell myeloma.

At a videoconference hearing before the Board in February 
2003, the veteran described his medical disorders and their 
onset.  He further testified as to his participation in test 
Able and test Baker aboard the USS Albemarle.

Also of record and included as evidence submitted by the 
veteran, are newspaper articles discussing radiation and the 
evolution of the atomic age as well as a videotape entitled 
"Radio Bikini."

Analysis

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's service 
or by evidence that a presumptive period applies.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F3d. 
1039, 1042 (Fed. Cir. 1994).  Where a veteran who served for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, and cardiovascular-renal disorder is 
manifested to a compensable degree within one year after 
separation from service, it may be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

Here there is no medical evidence suggesting that the 
veteran's respiratory disorder, blood disorder, and/or renal 
disorder developed while he was serving on active duty or, in 
the case of his renal disorder, within the immediate post 
service period.  As these disorders were first clinically 
shown decades after the veteran's service, they are too 
remote in time therefrom to attribute to service on either a 
direct, or in the case of the renal disease, a presumptive 
basis relating to chronic diseases provided by 38 C.F.R. 
§ 3.309(a).

It is the veteran's primary contention that he was exposed to 
ionizing radiation as a result of his presence on a Naval 
vessel participating in Operations CROSSROADS in 1946 and 
that his respiratory, renal, and blood disorders are 
attributable to his presence in that environment.

Service connection for disorders claimed to be attributable 
to ionizing radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996).  First, there are specific types of 
disorders, primarily cancerous to include multiple myeloma, 
which can be presumptively service connected.  38 U.S.C.A. 
§ 1112(b); 38 C.F.R. § 3.309(d).  Secondly, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected providing that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by showing the disorder was 
incurred in or aggravated in service or was the result of 
disease or injury in service.  Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994).

The claim for service connection for a respiratory, blood, 
and/or renal disorder under the theory of direct service 
connection has already been discussed above.

With respect to the veteran's claim that he was exposed to 
ionizing radiation in service, the evidence from the DTRA, 
while confirming the veteran's presence in Operations 
CROSSROADS, revealed no record of radiation exposure for the 
veteran and a scientific dose reconstruction indicated that 
his presence on the USS Albemarle during this operation would 
have resulted in a probable dose of 0.0 rem gamma.  Further, 
the DTRA also found no evidence that the U.S. Navy had 
determined that the veteran's ship was exposed to ionizing 
radiation during this event.

The findings of the DTRA that the veteran was not exposed to 
ionizing radiation, which are based on historical data and 
the veteran's service records, have substantial probative 
value and must be considered more persuasive than the 
veteran's recollections and assertions.  The Board does not 
dispute the veteran's assertion that he participated in a 
radiation risk activity (Operations CROSSROADS); however, 
such participation is not shown by the objective evidence to 
have resulted in his exposure to ionizing radiation.

Notwithstanding the above, 38 C.F.R. § 3.309(d) provides a 
presumption of service connection for certain types of 
disorders, primarily cancers to include multiple myeloma, 
that become manifest at any time after service in a 
"radiation exposed veteran."  In applying the presumption, 
there is no requirement for documenting the level of 
radiation exposure.  Under subsection (3)(i) the term 
"radiation exposed veteran" means a veteran who, while on 
active duty participated in a "radiation risk activity."  
Under subsection (3)(ii)(A), the term "radiation risk 
activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device, to include 
Operations CROSSROADS.

However, for a claim to qualify under the provisions of 
38 C.F.R. § 3.309(d) the veteran must have a disorder listed 
therein as a disease specific to a radiation-exposed veteran.  
None of the disorders for which the veteran seeks service 
connection are included in this list.  Here, the veteran's 
physician has reported that the veteran has MGUS, which 
indicated is a precursor condition to multiple myeloma, which 
may evolve over time to multiple myeloma.  However, neither a 
definite diagnosis of multiple myeloma nor the certainty that 
the veteran's condition will evolve into multiple myeloma has 
been indicated, and thus service connection pursuant to the 
provisions of 38 C.F.R. § 3.309(d) on a presumptive basis is 
not warranted.

The veteran's claim for service connection for a respiratory 
disorder, a blood disorder, and/or a renal disorder is also 
not cognizable under the provisions of 38 C.F.R. § 3.311.  
The veteran has not established that he was actually exposed 
to ionizing radiation as a result of participation in a 
radiation risk activity and furthermore, none of the 
disorders claimed are listed as a "radiogenic disease."  Nor 
is there a medical opinion that any current disability is the 
result of radiation exposure.  The Board acknowledges that a 
VA physician stated that myeloma "and other plasmic cell 
disorders" have a known association with nuclear radiation 
exposure.  Nevertheless, the VA physician did not indicate 
that the veteran's MGUS was one of these plasmic cell 
disorders or that the veteran's MGUS was the result of 
exposure to ionizing radiation.  The Board observes that 
medical opinions, which are speculative, general, or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996). 

In sum, the Board concludes that there is no competent 
evidence that the veteran has a respiratory disorder, a blood 
disorder and/or a renal disorder attributable to service 
and/or events therein, to include as due to ionizing 
radiation exposure.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, to include as 
a result of ionizing radiation exposure is denied.  Service 
connection for a blood disorder, to include as a result of 
ionizing radiation exposure is denied.  Service connection 
for a renal disorder, to include as a result of ionizing 
radiation exposure is denied.



                       
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

